 
Exhibit 10.2
 
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
 
OF
 
ADVANCED AUTOMATION GROUP, LLC
 
(A DELAWARE LIMITED LIABILITY COMPANY)
 
THE SECURITIES REPRESENTED BY THIS AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 NOR REGISTERED OR QUALIFIED UNDER ANY STATE SECURITIES
LAWS.  SUCH SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS REGISTERED AND QUALIFIED UNDER
APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR UNLESS, IN THE OPINION OF
COUNSEL SATISFACTORY TO COMPANY, SUCH REGISTRATION AND QUALIFICATION IS NOT
REQUIRED.  ANY TRANSFER OF THE SECURITIES REPRESENTED BY THIS AGREEMENT IS
FURTHER SUBJECT TO OTHER RESTRICTIONS, THE TERMS AND CONDITIONS OF WHICH ARE SET
FORTH IN THIS AGREEMENT.



--------------------------------------------------------------------------------




Table of Contents
     
Page
     
ARTICLE I ORGANIZATIONAL MATTERS
1
   
1.1
Name
1
     
1.2
Term
1
     
1.3
Office
1
     
1.4
Purpose of Company
2
     
1.5
Intent
2
     
1.6
Agent for Process
2
     
1.7
Qualification
2
     
ARTICLE II CONTRIBUTIONS AND CAPITAL ACCOUNTS
2
   
2.1
Contributions
2
     
2.2
Additional Interests and Classes
2
     
2.3
Capital Accounts
3
     
2.4
No Interest
3
     
2.5
Certificates of Interest
3
     
ARTICLE III MEMBERS
3
   
3.1
Members
3
     
3.2
Resignations; Insolvency
3
     
3.3
Action by Members
3
     
ARTICLE IV MANAGEMENT
4
   
4.1
Management by Managers
4
     
4.2
Designation, Resignation, and Removal of Managers
4
     
4.3
Limitations on Powers of Managers
5
     
4.4
Specific Agreements
5
     
4.5
Budget
6



i

--------------------------------------------------------------------------------




Table of Contents
     
Page
     
ARTICLE V ALLOCATIONS OF PROFIT, LOSS AND DISTRIBUTIONS
6
   
5.1
No Priorities of Members; No Withdrawals of Capital
6
     
5.2
Allocation of Profit
6
     
5.3
Special Allocations
6
     
5.4
Tax Allocation Matters
7
     
5.5
Distributions
8
     
5.6
Additional Allocation Rules
8
     
5.7
Order of Application
9
     
5.8
Allocation of Excess Nonrecourse Liabilities
9
     
5.9
Form of Distribution
9
     
5.10
Amounts Withheld
10
     
ARTICLE VI TRANSFERS OF INTERESTS
10
   
6.1
Transfers of Interests, Generally
10
     
6.2
Permitted Transfers
10
     
6.3
Further Restrictions on Transfers
11
     
6.4
Sale of Interest
11
     
6.5
Shot Gun Buy-Sell
11
     
6.6
Closing
12
     
6.7
Admission of Transferee as a Member
12
     
6.8
Enforcement
12
     
ARTICLE VII ACCOUNTING, RECORDS AND REPORTING
13
   
7.1
Books and Records
13
     
7.2
Financial and Tax Reports
13
     
7.3
Accounts; Invested Funds
14
     
7.4
Tax Elections
14



ii

--------------------------------------------------------------------------------





Table of Contents      
Page
     
7.5
Tax Matters Partner
14
     
7.6
Confidentiality
14
     
ARTICLE VIII DISSOLUTION AND WINDING UP
14
   
8.1
Dissolution
14
     
8.2
Date of Dissolution
15
     
8.3
Winding Up
15
     
8.4
Liquidating Distributions
15
     
8.5
No Liability
16
     
8.6
Limitations on Payments Made in Dissolution
16
     
8.7
Certificate of Cancellation
16
     
ARTICLE IX LIMITATION OF LIABILITY; STANDARD OF CARE; INDEMNIFICATION
16
   
9.1
Limitation of Liability
16
     
9.2
Other Activities of Members, Managers
16
     
9.3
Standard of Care
17
     
9.4
Indemnification
17
     
9.5
Contract Right; Expenses
17
     
9.6
Indemnification of Employees and Agents
18
     
9.7
Nonexclusive Right
18
     
9.8
Severability
18
     
9.9
Insurance
18
     
ARTICLE X DEFINITIONS
19
   
10.1
“Act”
19
     
10.2
“Adjusted Capital Account”
19
     
10.3
“Affiliate”
19



iii

--------------------------------------------------------------------------------




Table of Contents
     
Page
     
10.4
“Agreement”
19
     
10.5
“AEM”
19
     
10.6
“Board”
19
     
10.7
“Board Consent”
19
     
10.8
“Board Manager”
19
     
10.9
“Business”
19
     
10.10
“Budget”
19
     
10.11
“Capital Account”
20
     
10.12
“Certificate of Formation”
20
     
10.13
“Code”
20
     
10.14
“Company”
20
     
10.15
“Company Minimum Gain”
20
     
10.16
“Contribution”
20
     
10.17
“Control”
20
     
10.18
“Cumulative Tax”
20
     
10.19
“Distributable Cash”
20
     
10.20
“Distribution”
21
     
10.21
“Exchange Act”
21
     
10.22
“Fair Market Value”
21
     
10.23
“Fiscal Year”
21
     
10.24
“Harbin”
21
     
10.25
“Interest”
21
     
10.26
“Interest Rate”
21
     
10.27
“Manager”
21
     
10.28
“Member”
21



iv

--------------------------------------------------------------------------------




Table of Contents
     
Page
     
10.29
“Member Minimum Gain”
21
     
10.30
“Member Nonrecourse Deductions”
22
     
10.31
“Nonrecourse Deductions”
22
     
10.32
“Officer”
22
     
10.33
“Percentage”
22
     
10.34
“Person”
22
     
10.35
“Profit” and “Loss”
22
     
10.36
“Shelton”
22
     
10.37
“Tax Matters Partner”
22
     
10.38
“Transfer”
22
     
10.39
“Treasury Regulations”
23
     
ARTICLE XI MISCELLANEOUS
24
   
11.1
Entire Agreement
24
     
11.2
Counterparts; Facsimile Signatures
24
     
11.3
Further Assurances
24
     
11.4
Notices
24
     
11.5
Amendments; Waivers; Remedies
25
     
11.6
Construction of Certain Terms and References; Captions
25
     
11.7
Arms’-length Bargaining; No Presumption Against Drafter
26
     
11.8
No Agency
26
     
11.9
No Assignment or Delegation
26
     
11.10
Transaction Expenses
26
     
11.11
Governing Law
26
     
11.12
Disputes
26
     
11.13
Waiver of Dissolution Rights
27


 
v

--------------------------------------------------------------------------------


 
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
 
OF
 
ADVANCED AUTOMATION GROUP, LLC
 
(A DELAWARE LIMITED LIABILITY COMPANY)
 
This Amended and Restated Limited Liability Company Agreement of Advanced
Automation Group, LLC, a Delaware limited liability company (“Company”), dated
as of August 25, 2010, and effective as of July 1, 2010, is made by and among
the Persons identified on Schedule A.
 
A.           Immediately prior to the date hereof, AEM was Company’s sole
member, and Company was disregarded as an entity separate from AEM for federal
income tax purposes.
 
B.           Shelton desires to make a Contribution to, and become a Member of,
Company, and AEM desires Shelton to become a Member.
 
C.           Upon admission of Shelton as a Member, AEM shall be deemed to
contribute all of Company’s assets (subject to all of the liabilities)
immediately prior to such admission, and Company will be treated as a
partnership, for federal income tax purposes.
 
D.           The parties desire to amend and restate the limited liability
company agreement of Company to reflect the rights and obligations of the
Members and Managers.
 
The parties accordingly agree as follows:
 
ARTICLE I
ORGANIZATIONAL MATTERS
 
1.1           Name.  The name of Company shall be “Advanced Automation Group,
LLC,” or upon compliance with applicable law, such other name as the Board may
determine.  The Business of Company shall be conducted under that name.  Company
shall promptly notify the Members of any change in the name of Company.
 
1.2           Term.  Company’s existence commenced upon the filing of its
Certificate of Formation with the Delaware Secretary of State on April 6, 2007
and shall continue until such time as Company is dissolved and wound up pursuant
to ARTICLE VIII.
 
1.3           Office.  The principal office of Company shall be located at 1685
W. Hamlin Road, Rochester Hills, MI 48309, USA, or at such other place as the
Board may determine from time to time.  Company shall promptly notify the
Members of any change in Company’s principal office.  Company shall also have
such additional offices as the Board may determine from time to time.
 
1

--------------------------------------------------------------------------------


 
1.4           Purpose of Company.  The purpose of Company shall be to engage in
the Business and any activities incidental thereto or connected therewith.
 
1.5           Intent.  The Members intend that Company shall be treated as a
“partnership” for federal income tax purposes and that Company not be operated
or treated as a “partnership” for purposes of Section 303 of the United States
Bankruptcy Code.  No Member or Manager shall take any action inconsistent with
either such express intent without the affirmative vote of Members owning a
majority of the Percentages.
 
1.6           Agent for Process.  The name of Company’s registered agent for
service of process and the business address of Company’s registered office in
the State of Delaware are Corporation Trust Company, 1209 Orange Street,
Wilmington, DE 19801 or such other Person with such other address as the Board
may appoint from time to time.
 
1.7           Qualification.  Company shall qualify to do business in each
jurisdiction where the Board determines that such qualification is required.
 
ARTICLE II
CONTRIBUTIONS AND CAPITAL ACCOUNTS
 
2.1           Contributions.
 
(a)           Each Member has contributed (or is deemed to have contributed) to
Company the Contribution specified opposite such Member’s name on Schedule
A.  AEM shall make an additional Contribution of $1 million by December 31, 2011
to Company, which shall invest $1 million to the wholly-owned subsidiary of
Company in Shanghai, China, Advanced Automation Group Shanghai Co., Ltd. (“AAG
Shanghai”), to manufacture and test Company’s products.
 
(b)           Except as set forth in this Section 2.1 or pursuant to Section
2.2, no Member shall be required or, without Board Consent, permitted to, make
any Contribution or loan to Company.
 
2.2           Additional Interests and Classes.  Company may admit additional
Members on such terms and conditions, including pursuant to options or other
rights to acquire Interests, as from time to time the Board may determine in its
sole discretion.  Such additional Members may be admitted in classes of
Interests, having such voting rights or no voting rights, and such other
relative rights, powers, and duties as the Board may determine in its sole
discretion, including rights, powers, and duties senior to existing classes,
provided that, before a class is created, existing Members not constituted as a
class shall be constituted as one class.  Any Person may be admitted as a Member
of more than one class, on terms applicable to each such class.  The Board may
amend this Agreement, including Members’ Percentages, without the vote of any
Member or class, except as otherwise expressly set forth herein, to create such
additional Interests, classes, or options or other rights to acquire Interests,
and Company shall give a copy of such amendment to each Member.  As a condition
of admission pursuant to this Section 2.2, including as a Member of a class of
which a Person is not already a Member (other than a class created pursuant to
the provision of the second sentence of this Section 2.2), such Person shall
execute an instrument making such Person a party to this Agreement, as so
amended, if applicable, and any other document as the Board may determine to
carry out the intention of this Section.
 
2

--------------------------------------------------------------------------------


 
2.3           Capital Accounts.  Company shall establish and maintain a separate
Capital Account for each Member.
 
2.4           No Interest.  No Member shall be entitled to receive interest on
the Member’s Contribution or Capital Account.
 
2.5           Certificates of Interest.  In the Board’s discretion, Company may
issue certificates representing outstanding Interests, bearing such legends as
the Board may determine.
 
ARTICLE III
MEMBERS
 
3.1           Members.  The name, address, telecopier number, Contribution, and
Percentage of each Member is set forth on Schedule A.  Company shall amend
Schedule A to reflect any change pursuant to this Agreement of which Company is
aware in any of the foregoing with respect to any Member.
 
3.2           Resignations; Insolvency.  No Member may resign from Company prior
to its dissolution and liquidation.  A Member that purports to resign in
contravention of this Agreement shall not be entitled to any Distribution as a
result of such purported resignation and shall be liable to Company and the
other Members for any damages suffered by them as a result of such purported
resignation.  A Person that purports to resign as a Member thereafter shall have
only the rights of an assignee with respect to such Person’s Interest, but shall
not be relieved of any obligation as a Member.  A Person that ceases to be a
Member pursuant to Section 18-304 of the Act shall thereafter have only the
rights of an assignee with respect to such Person’s Interest.
 
3.3           Action by Members.
 
(a)           Except as otherwise specifically provided herein, no Member, in
such capacity, shall (i) manage or participate in managing Company, (ii)
transact any business on behalf of Company, or (iii) have any power or authority
to bind Company.
 
(b)           Members owning in total not less than the Percentage necessary to
take action by vote at a meeting may take such action, without prior notice or a
vote, by signed written consent or consents (including by electronic
transmission, as defined in Section 18-302(d) of the Act) setting forth the
action being taken, delivered to the Board within 60 days after the date of the
earliest signature.  Company shall keep the minutes of each meeting and each
written consent in its minute book and promptly notify all Members of action
taken by written consent by fewer than all Members.
 
3

--------------------------------------------------------------------------------


 
ARTICLE IV
MANAGEMENT
 
4.1           Management by Managers.
 
(a)           Except as otherwise expressly provided in this Agreement or as
expressly required by a non-waivable provision of the Act, the management of
Company shall be vested in exclusively in the Managers, with the rights, powers,
and duties hereinafter set forth.  Notwithstanding the foregoing, no Manager
shall authorize, take, or cause to be taken any action by or on behalf of
Company, or purport to bind Company with respect to any matter, outside
Company’s routine operations or affairs, without Board Consent.  The Board shall
act by affirmative vote of no less than four of the Board Managers at a meeting,
minutes of which shall be kept in Company’s minute book, or by written consent
or consents (including by electronic transmission, as defined in Section 18-404
of the Act) of no less than four of the Board Managers, which shall be kept in
Company’s minute book (such vote or written consent to be referred to as “Board
Consent”).
 
(b)           Company’s Business and affairs shall be managed under the
direction of the Board, constituted as set forth in Section 4.2(a).  Officers
shall have responsibility for Company’s routine operations.  One Officer shall
have the duty to record the proceedings of the Board and Members in Company’s
minute book.  Except as otherwise expressly provided herein, a Manager may
resign upon prior written notice to the Board.
 
4.2           Designation, Resignation, and Removal of Managers.
 
(a)           For so long as AEM and Shelton are Members, the Board shall be
comprised of five Managers (each, a “Board Manager”), of whom three shall be
designated by AEM, and two shall be designated by Shelton.  At such time as AEM
or Shelton shall cease to be a Member (“withdrawing Member”), the individuals
designated by such withdrawing Member shall cease to be Board Managers, such
withdrawing Member shall no longer be entitled to designate any Board Manager,
and the number of Board Managers comprising the Board shall be reduced by the
number of Board Managers that such withdrawing Member had been entitled to
designate.  Notwithstanding the foregoing, if the withdrawing Member has
transferred its Interest pursuant to Section 6.2(a) or 6.4(c), the number of
Board Managers shall not be adjusted; the transferee shall be entitled to
designate the number of Board Managers that the withdrawing Member had been
entitled to designate; and, thereafter, the transferee may remove Board Managers
or fill vacancies among Board Managers in accordance with Section 4.2(a)(ii).
 
(i)           AEM hereby designates Tianfu Yang (“Yang”), Tianli Yang, and
Zedong Xu as Board Managers.  Shelton hereby designates Shaotang Chen (“Chen”)
and Julie Chen as Board Managers.
 
(ii)           By notice to Company and the other Member, either Member may, at
any time, remove any Board Manager designated pursuant to Section 4.2(a)(i) (or
the last sentence of Section 4.2(a), in the case of a transferee Member) or this
Section 4.2(a)(ii) and at any time designate an individual to fill any vacancy,
however created, among those so designated.
 
(b)           Company shall have such Officers, with such responsibilities, as
shall be determined by the Board from time to time and as set forth herein.  The
Board may remove or replace any Officer, at any time, for any or no reason, as
the Board shall determine.  No such removal shall impair an Officer’s rights
under any employment agreement with Company.  Yang is hereby appointed Chairman
and Chief Executive Officer, and Chen is hereby appointed General Manager, each
with such authority and responsibilities as he held prior to the date hereof.
 
4

--------------------------------------------------------------------------------


 
(c)           Chen shall not resign as a Manager for so long as Shelton is a
Member.
 
4.3           Limitations on Powers of Managers.  Without Board Consent, no
Manager shall take any action under Section 2.2 or 2.3, or on Company’s behalf
or cause Company to:
 
(a)           amend, restate, or revoke the Certificate of Formation or amend
this Agreement;
 
(b)           authorize, enter, amend, or revoke any agreement, commitment, or
other transaction between Company and any Manager or Affiliate of any Manager;
 
(c)           sell, assign, exchange, lease, mortgage, pledge or otherwise
transfer any Company asset, other than inventory in the ordinary course of
business,
 
(d)           acquire any asset in a single transaction or related transactions
for a total purchase price exceeding $50,000;
 
(e)           incur, assume or otherwise incur any liability, enter into any
transaction, or pay or incur any expense other than in accordance with the
Budget;
 
(f)           create, incur, assume, or otherwise become liable with respect to
any obligation for borrowed money;
 
(g)           hire or fix the compensation of any employee;
 
(h)           hire or engage or continue the employment engagement of any
employee or consultant that has not signed an intellectual property agreement in
the form of Exhibit A.
 
(i)           adopt, make, amend or revoke any tax or accounting election,
method or procedure relating to Company;
 
(j)           change Company’s accountants;
 
(k)           make any Distribution, other than as provided herein; or
 
(l)           agree to do any of the foregoing.
 
The above list may be amended from time to time with Board Consent to add
additional actions.
 
4.4           Specific Agreements.  Concurrently with execution hereof, the
employment agreement previously entered between Company and Chen, in the form of
Exhibit B, shall continue, and is hereby authorized and ratified
 
5

--------------------------------------------------------------------------------


 
4.5           Budget.  Before each Fiscal Year, the Board shall adopt a Budget
for such Fiscal Year.  If the Board fails to adopt a Budget for a Fiscal Year,
the Budget for the preceding Fiscal Year shall be deemed to be the current
Fiscal Year Budget until a new Budget is approved.
 
ARTICLE V
ALLOCATIONS OF PROFIT, LOSS AND DISTRIBUTIONS
 
5.1           No Priorities of Members; No Withdrawals of Capital.  Except as
otherwise specified in this Agreement, no Member shall have a priority over any
other Member as to any allocation of Profit, Loss, or special allocations or as
to any Distribution, whether by way of return of capital or by way of
profits.  No Member shall have any right to withdraw or reduce a Contribution,
except as a result of the dissolution and liquidation of Company, and, in such
case, no Member shall have the right to demand or receive property other than
cash.  No Member has any right to, interest in, or claim against any specific
property of Company by reason of his Interest.
 
5.2           Allocation of Profit or Loss.  Profit for each Fiscal Year (or
portion thereof beginning on or after the date hereof) shall be allocated to the
Members in accordance to their respective Percentages:
 
5.3           Special Allocations.
 
(a)           If there is a net decrease in Company Minimum Gain during any
Fiscal Year (or portion thereof beginning on or after the date hereof), the
minimum gain chargeback provisions described in Treasury Regulations §
1.704-2(f) and (g) shall apply.
 
(b)           If there is a net decrease in Member Minimum Gain during any
Fiscal Year (or portion thereof beginning on or after the date hereof), the
partner minimum gain chargeback provisions described in Treasury Regulations §
1.704-2(i) shall apply.
 
(c)           If a Member unexpectedly receives an adjustment, allocation, or
Distribution described in Treasury Regulations § 1.704 1(b)(2)(ii)(d)(4), (5) or
(6), which adjustment, allocation, or distribution creates or increases a
deficit balance in that Member’s Adjusted Capital Account, the “qualified income
offset” provisions described in Treasury Regulations § 1.704-1(b)(2)(ii)(d)
shall apply.
 
(d)           Nonrecourse Deductions shall be allocated to the Members in
proportion to their respective Percentages.
 
(e)           Member Nonrecourse Deductions shall be allocated to the Members as
required by Treasury Regulations § 1.704-2(i)(1).
 
(f)           The special allocations in Section 5.3 are intended to comply with
certain requirements of the Treasury Regulations and shall be interpreted
consistently therewith.  The Members intend that any special allocation pursuant
to Section 5.3 shall be offset with other special allocations pursuant to
Section 5.3.  Accordingly, special allocations of income, gain, loss, or
deduction shall be made in such manner that, in the reasonable determination of
the Board, taking into account likely future allocations under Section 5.3,
after such allocations are made, each Member’s Capital Account is, to the extent
possible, equal to the Capital Account it would have been were Section 5.3 not
part of this Agreement.
 
6

--------------------------------------------------------------------------------


 
5.4           Tax Allocation Matters.
 
(a)           Contributed or Revalued Property.  Each Member’s allocable share
of Company taxable income or loss, or depreciation, depletion, amortization, and
gain or loss with respect to any contributed property, or with respect to
Company property that is revalued pursuant to Treasury Regulations §
1.704-1(b)(2)(iv)(f) and (g) or Section 10.11, shall be determined in the manner
(and as to revaluations, in the same manner as) provided in Section 704(c) of
the Code. The allocation shall take into account, to the full extent required or
permitted by the Code, the difference between the adjusted basis of the property
to the Member contributing (or deemed to be contributing) it and the Fair Market
Value of the property at the time of its contribution or revaluation, as the
case may be, as determined by the Board.  Company shall apply Section
704(c)(1)(A) by using the “traditional method” as set forth in Treasury
Regulations § 1.704-3(b).
 
(b)           Recapture Items.  If Company has taxable income in any Fiscal Year
that is characterized as ordinary income under the recapture provisions of the
Code, each Member’s distributive share of taxable gain or loss from the sale of
Company assets (to the extent possible) shall include a proportionate share of
this recapture income equal to that Member’s share of prior cumulative
depreciation deductions with respect to the assets giving rise to the recapture
income.
 
(c)           Imputed Interest.  If Company is required to recognize any
interest income pursuant to Section 483 or Sections 1271 through 1288 of the
Code in connection with any Member’s obligation to make a Contribution, such
interest income shall be specially allocated to such Member, and the amount of
such interest income shall be excluded from the Contributions credited to such
Member’s Capital Account in connection with the payment of such obligation.
 
(d)           Intent of Allocations.  The Members intend that the allocation
provisions of this Agreement will produce a final Capital Account balance
immediately prior to the Distributions in liquidation of Company (after giving
effect to all contributions, allocations, distributions (other than in
liquidation) and other Capital Account adjustments for all Fiscal Years,
including the Fiscal Year in which the liquidation occurs) for each Member that
will be equal to the amount such Member will receive upon the dissolution and
liquidation of Company.  If such allocations would fail to produce such final
Capital Account balances, the Board may, in its sole discretion, require Profit,
Loss, special allocations, or items thereof to be allocated among the Members so
as, in the determination of the Board, to achieve such result to the extent
possible.
 
(e)           Consistent Treatment.  All items of income, gain, loss, deduction
and credit of Company shall be allocated among the Members for federal income
tax purposes in a manner consistent with the allocation of the corresponding
items under this ARTICLE V.  Each Member is aware of the income tax consequences
of the allocations made by this ARTICLE V and hereby agrees to be bound by the
provisions of this ARTICLE V in reporting his share of Company income, gain,
loss, deduction and credit for income tax purposes.  No Member shall report on
his tax return any transaction by Company or any amount allocated or distributed
by Company or contributed to Company inconsistently with the treatment reported
(or to be reported) by Company on its tax return or take a position for tax
purposes that is inconsistent with the position taken by Company.
 
7

--------------------------------------------------------------------------------


 
5.5           Distributions.
 
(a)           Tax Distributions.  As soon as practicable following the end of
each Fiscal Year (or portion thereof beginning on or after the date hereof) or
fiscal quarter, in either case, if authorized by Board Consent, Company shall
distribute cash, to the extent there is Distributable Cash, to the Members in an
amount equal to the excess, if any, of the Cumulative Tax with respect to such
Fiscal Year or fiscal quarter, as the case may be, over the aggregate amounts
previously distributed pursuant to this Section 5.5(a).  Such amounts shall be
distributed to the Members in proportion to such excess for each
Member.  Company may designate Distributions of Distributable Cash during the
Fiscal Year, including any quarterly Distributions of Distributable Cash, as
advance distributions under this Section 5.5(a).  To the extent such advance
distributions exceed the amount required to be distributed under this Section
5.5(a) with respect to the Fiscal Year, such excess shall be treated as a
Distribution pursuant to Section 5.5(b), if the Board so determines, or as a
loan from Company to the recipient Member.  If such loan is not repaid within 30
days after notice from the Board, the loan shall bear interest at a rate equal
to the Interest Rate from the date of such notice to the date of repayment.  In
addition to all other remedies Company may have, Company may withhold
Distributions that would otherwise be payable to such Member and apply such
amount to repayment of the loan and interest.
 
(b)           Additional Distributions.  Company shall make Distributions in
cash to the extent there is Distributable Cash (after any reduction for any
distribution under Section 5.5(a)), or in property, at such times and in such
amounts as the Board may determine.  Any amount that is distributed under this
Section 5.5(b) shall be distributed to the Members in proportion to their
respective Percentages.
 
(c)           Limitations on Distributions. Notwithstanding anything herein to
the contrary, Company shall make no Distribution to a Member in violation of the
Act.
 
5.6           Additional Allocation Rules.
 
(a)           Allocation.  If there is a change in any Member’s Percentage for
any reason during any Fiscal Year, each item of income, gain, loss, deduction or
credit of Company for that Fiscal Year shall be assigned pro rata to each day in
that Fiscal Year in the case of items allocated based on Percentages, and the
amount of such item so assigned to any such day shall be allocated to the Member
based upon that Member’s Percentage at the close of that day.  Notwithstanding
the foregoing, the net amount of gain or loss realized by Company in connection
with the sale or other disposition of property other than in the ordinary course
of business shall be allocated solely to Members having a Percentage on the date
of such sale or other disposition.
 
8

--------------------------------------------------------------------------------


 
(b)           Distributions.  Except as otherwise provided herein, all
Distributions shall be allocated among the Members in accordance with their
respective Percentages on the date of the Distribution.
 
(c)           Percentage and Capital Account.  If any Interest is Transferred
pursuant to the terms of this Agreement, the transferee shall succeed to the
Percentage and Capital Account of the transferor to the extent they are
attributable to the Interest so Transferred.
 
5.7           Order of Application.  To the extent that any allocation,
Distribution or adjustment specified in this Agreement affects the results of
any other allocation, Distribution or adjustment required herein, the
allocations, Distributions and adjustments specified in the following Sections
shall be made in the priority listed and in the order set forth therein:
 
(a)           Section 5.5;
 
(b)           Section 5.4;
 
(c)           Section 5.3;
 
(d)           Section 5.2; and
 
(e)           Section 8.4.
 
To the extent possible, these provisions shall be applied as if all
Distributions and allocations were made at the end of Company’s Fiscal
Year.  Where any provision depends on the Capital Account of any Member, that
Capital Account shall be determined after the operation of all preceding
provisions for the Fiscal Year.
 
5.8           Allocation of Excess Nonrecourse Liabilities.  “Excess nonrecourse
liabilities” of Company as used in Treasury Regulations § 1.752-3(a)(3) shall
first be allocated among the Members pursuant to the “additional method”
described in such section and then in accordance with the Members’ respective
Percentages.
 
5.9           Form of Distribution.
 
(a)           No Member has the right to demand or receive any Distribution from
Company in any form other than cash.  Except with respect to a Distribution of
an asset in kind to all of the Members in proportion to the respective amounts
they would have received upon Distribution of cash equal to the Fair Market
Value of the asset being distributed, no Member may be compelled to accept a
Distribution, whether interim or on dissolution and winding up, of any asset in
kind.  No Member may be compelled to assume any liability of Company in
connection with a Distribution.
 
(b)           The Board shall determine the Fair Market Value of any asset to be
distributed in kind (whether as interim Distribution or on dissolution and
winding up) and the Profit, Loss and special allocations that would have
resulted if that asset had been sold for that value, which amounts shall be
allocated pursuant to this ARTICLE V, and the Members’ Capital Accounts shall be
adjusted to reflect those allocations.  The Capital Account of each Member
receiving the in-kind Distribution shall be charged with the Fair Market Value
of such interest as determined by the Board.
 
9

--------------------------------------------------------------------------------


 
5.10           Amounts Withheld.  Any amounts withheld with respect to a Member
pursuant to any federal, state, local or foreign tax law from a Distribution by
Company to the Member shall be treated as distributed to such Member pursuant to
Section 5.5 or 8.4.  Any other amount that the Board determines is required to
be paid by Company to a taxing authority with respect to a Member pursuant to
any federal, state, local or foreign tax law in connection with any payment to
or tax liability (estimated or otherwise) of the Member shall be treated as a
loan from Company to such Member.  If such loan is not repaid within thirty (30)
days from the date the Board notifies such Member of such withholding, the loan
shall bear interest at the Interest Rate from the date of the applicable notice
to the date of repayment.  In addition to all other remedies Company may have,
Company may withhold Distributions that would otherwise be payable to such
Member and apply such amount toward repayment of the loan and interest.  Each
Member shall fully cooperate with the efforts of Company to determine and comply
with its withholding and reporting obligations, and agrees to provide Company
with such information as the Manager may reasonably request in connection
therewith.
 
ARTICLE VI
TRANSFERS OF INTERESTS
 
6.1           Transfers of Interests, Generally.  Except as otherwise expressly
provided in this ARTICLE VI, no Member may Transfer all or any part of its
Interest.  Any attempted Transfer in violation of this ARTICLE VI shall be null
and void ab initio and shall not bind Company, in addition to constituting a
material breach of this Agreement.  Any Transfer of a membership interest or
part thereof in Shelton without prior written approval by Harbin in the form of
a Board Consent shall be treated as a dissolution of Shelton as contemplated by
Section 6.2(b).
 
6.2           Permitted Transfers.  Subject to Section 6.3, the restrictions
upon Transfer specified in Section 6.1 shall not apply to any Transfer of all or
any part of its Interest,
 
(a)           by AEM to Harbin or any other wholly owned subsidiary of Harbin
(collectively, “Harbin Permitted Transferees”) or subsequent Transfers of such
Interest in whole or part to any wholly owned subsidiary of Harbin Permitted
Transferee, provided, that, before any Harbin Permitted Transferee shall cease
to be such, it shall Transfer the Interest or part thereof held by it to a
Harbin Permitted Transferee; or
 
(b)           by Shelton, upon its dissolution, to those Persons that are on the
date of such dissolution members of Shelton (collectively, “Shelton Permitted
Transferees”); provided, however, that in the case of any dissolution of Shelton
due to a Transfer of a membership interest in Shelton without prior written
approval of Harbin, no such Transfer shall be recognized by Company or Harbin
for purposes of this Section 6.2(b); provided, that any such Harbin Permitted
Transferee or Shelton Permitted Transferee (other than a Person who is already a
Member) shall agree in writing to be subject to the terms hereof, as a Member,
and the Shelton Permitted Transferees shall have only the rights of an assignee.
 
10

--------------------------------------------------------------------------------


 
6.3           Further Restrictions on Transfers.  Notwithstanding anything
herein to the contrary, in addition to any other restriction on Transfer of an
Interest, no Interest may be Transferred (a) without compliance with the
Securities Act and any other applicable securities or “blue sky” laws; (b) if,
in the determination of the Board, the Transfer could result in Company’s (i)
not being classified as a partnership for federal income tax purposes, (ii)
being classified as a publicly traded partnership for federal income tax
purposes, or (iii) subject to the Investment Company Act of 1940; (c) if, in the
determination of the Board, the Transfer would result in the termination of
Company under Section 708 of the Code, and such termination would have a
material adverse effect on Company or the Members; (e) if the transferee is a
minor or incompetent; or (f) unless Company is paid a transfer fee in cash
sufficient, in the Board’s sole determination, to cover all expenses incurred by
Company in connection with the Transfer and admission of the transferee as a
Member.  Except pursuant to Section 6.2, without Board Consent, no Member shall
Transfer less than all of its Interest.
 
6.4           Sale of Interest.
 
(a)           If a Member (“Seller”) receives and wishes to accept a bona fide
written offer (“Third Party Offer”) from an unrelated third party (“Buyer”) to
purchase all (but not less than all) of Seller’s Interest (“Offered Interest”)
for cash and otherwise in compliance herewith, Seller shall give notice
(“Proposed Sale Notice”) to such effect to the other Member (“Other
Member”).  The Proposed Sale Notice shall set forth the name and address of the
Buyer, the purchase price, and all other terms of the Third Party Offer and
contain an offer (“Notice Offer”), irrevocable during the Option Period (as
defined below), to sell all (but not less than all) of the Offered Interest to
the Other Member on the terms of the Third Party Offer.  If the Offered Interest
represents a majority of the Percentages, Seller may stipulate in the Proposed
Sale Notice that the Other Member must sell its Interest to Buyer on the same
terms as Seller (with the purchase price for the Other Member’s Interest to be
proportionately adjusted), if Seller sells the Offered Interest pursuant to
Section 6.4(c) (“Drag Right”).  The Proposed Sale Notice shall be accompanied by
a copy of the Third Party Offer.
 
(b)           By notice given within 15 days after delivery of the Notice Offer
(“Option Period”), the Other Member may accept the Notice Offer or require
Seller (“Tag Right”) to reject the Third Party Offer, unless Buyer agrees with
the Other Member to purchase all of the Other Member’s Interest on the same
terms (with the purchase price for the Other Member’s Interest to be
proportionately adjusted) as the Offered Interest.
 
(c)           If the Other Member does not accept the Notice Offer, Seller may,
within 10 days following the earlier of the expiration of the Option Period or
the Other Member’s notifying Seller that the Other Member either exercises the
Tag Right or declines to exercise any of its rights under Section 6.4(b), Seller
may sell all (but not less than all) of the Offered Interest to Buyer, on terms
no less favorable to Seller than those set forth in the Proposed Sale
Notice.  If the Drag Right or Tag Right shall have been exercised, the sale of
all (but not less than all) of the Other Member’s Interest pursuant thereto
shall close, concurrently, on the same terms (with the purchase price for the
Other Member’s Interest proportionately adjusted).  If the sale is not
consummated as provided in this Section 6.4(c), Seller may not Transfer the
Offered Interest, except after again complying with this Section 6.4 or
otherwise in compliance with the terms hereof.
 
11

--------------------------------------------------------------------------------


 
6.5           Shot Gun Buy-Sell.  Either Member (“Offering Member”), at any time
after the second anniversary of the date hereof, may, by not less than 30 days’
notice to the other Member (“Notice Period”), offer irrevocably to buy (“Buy
Notice”) all (but not less than all) of the other Member’s (“Electing Member”)
Interest or sell (“Sell Notice”) to Electing Member all (but not less than all)
of Offering Member’s Interest at a price specified in the notice.  Offering
Member’s notice shall state that, instead of accepting Offering Member’s offer,
Electing Member may, by counter-notice given within the Notice Period, elect to
purchase all (but not less than all) of Offering Member’s Interest, in the case
of a Buy Notice, or sell to Offering Member all (but not less than all) of
Electing Member’s Interest, in the case of a Sell Notice, at the price specified
in Offering Member’s notice, proportionately adjusted.  Electing Member shall
sell its Interest to Offering Member, in the case of a Buy Notice, or buy
Offering Member’s Interest, in the case of a Sell Notice, unless, during the
Notice Period, Electing Member shall deliver to Offering Member a
counter-notice, in which case, Offering Member shall sell its Interest to
Electing Member or buy Electing Member’s Interest, as specified in the
counter-notice.
 
6.6           Closing.  The closing of a sale of the Offered Interest pursuant
to an accepted Notice Offer under Section 6.4(b) shall take place on the fifth
day after delivery thereof, and the closing of a sale pursuant to Section 6.5
shall take place on the 10th day after the earlier of expiration of the Notice
Period or Electing Member’s delivery of an acceptance of Offering Member’s
notice or a counter-notice, at 10:00 a.m., local time, at Company’s principal
office, or at such other place, date, and time as the Members party to the
transaction shall agree.  At the closing, the buying Member shall pay to the
selling Member the purchase price for the Interest being sold, in cash, and the
selling Member shall execute and deliver to the buying Member such documents
(including any amendment hereof) as the buying Member may reasonably request to
effect the Transfer.  In addition, the selling Member shall release Company and
the buying Member, and Company and the buying Member shall release the selling
Member, from any claim relating to this Agreement or the Interest being
sold.  Language to the effect that a purchase price for an Interest is to be
“proportionately adjusted” means that the purchase price for such Interest shall
bear the same ratio to the purchase price offered with respect to the other
Interest as the respective Percentages related to such Interests bear to each
other.
 
6.7           Admission of Transferee as a Member.  Upon a Transfer of an
Interest or part thereof pursuant to Section 6.2(a) or 6.4, the transferee shall
be admitted as a Member, and any reference herein to the transferring Member
shall thereafter refer to the transferee, to the extent of the Interest
transferred.  A Member shall cease to be such, upon transfer of all of its
Interest.
 
6.8           Enforcement.  The provisions of this Article VI are an essential
element in the ownership of an Interest.  Company or any Member shall be
entitled to require specific performance of any such provision, including those
requiring or prohibiting a Transfer of all or a portion of its Interest.
 
12

--------------------------------------------------------------------------------


 
ARTICLE VII
ACCOUNTING, RECORDS AND REPORTING
 
7.1           Books and Records.
 
(a)           Maintenance and Access.  Company’s books and records shall be
kept, and its financial position and the results of operations compiled, in
accordance with Company’s United States generally accepted accounting principles
and otherwise in compliance with requirements applicable to a subsidiary of an
issuer equity securities of which are registered under the Exchange
Act.  Company shall maintain all of the following at its principal office, with
copies available at all times during normal business hours for inspection and
copying upon reasonable notice by any Member or its authorized representatives,
for any purpose reasonably related to the Interest of that Member:
 
(i)           true and full information regarding the status of the business and
financial condition of Company;
 
(ii)           promptly after becoming available, a copy of Company’s federal,
state, and local income tax returns for each Fiscal Year;
 
(iii)           a current list of the full name and last known business,
residence, or mailing address of each Member and Manager;
 
(iv)           a copy of this Agreement and the Certificate of Formation and all
amendments thereto; and
 
(v)           true and full information regarding the amount of cash and a
description and statement of the agreed value of any other property or services
contributed or agreed to be contributed by each Member, and the date on which
each became a Member.
 
(b)           Confidential Information. Notwithstanding Section 7.1(a), Company
may keep confidential from a Member any information that (i) the Board believes
to be in the nature of trade secrets, or other information disclosure of which
the Board in good faith believes is not in the best interest of Company or could
damage Company or its business, or (ii) Company is required by law or agreement
with a third party to keep confidential.
 
7.2           Financial and Tax Reports.
 
(a)           Company shall provide to the Members such financial reports as the
Board shall determine, and, in any case, shall provide to AEM such financial
reports and information as necessary for Harbin to comply with its reporting
obligations under the Exchange Act and applicable stock market rules.
 
(b)           Company shall cause to be prepared and duly and timely filed, at
Company’s expense, all tax returns required to be filed by Company, as
determined by the Board.  Within ninety (90) days after the end of each Fiscal
Year, Company shall send to each Member such information relating to Company as
the Board determines is necessary for the Member to complete its federal, state
and local income tax returns that include such Fiscal Year.
 
13

--------------------------------------------------------------------------------


 
7.3           Accounts; Invested Funds.  All Company funds shall be deposited in
such Company account or accounts as the Board shall determine and, in any case,
shall not be commingled with the funds of any other Person.  All withdrawals
therefrom shall be made upon checks signed by such Persons and in such manner as
the Board determines.  Temporary surplus funds may be invested in commercial
paper, time deposits, short-term government obligations or other investments, as
determined by the Board.
 
7.4           Tax Elections.  Except as otherwise expressly provided herein,
Company shall make such tax elections as the Board may determine, in its sole
discretion.
 
7.5           Tax Matters Partner.
 
(a)           As long as it qualifies as tax matters partner under the Code, AEM
shall be the Tax Matters Partner.  If there is no Tax Matters Partner, the
Person meeting the requirements for a tax matters partner under Code Section
6231(a)(7) and designated by vote of Members owning a majority of the
Percentages shall be the Tax Matters Partner.
 
(b)           The Tax Matters Partner shall have all of the powers and authority
of a tax matters partner under the Code.  The Tax Matters Partner shall
represent Company at Company’s expense in connection with all administrative or
judicial proceedings by the Internal Revenue Service or any taxing authority and
may expend Company’s funds for professional services and costs associated
therewith.  The Tax Matters Partner shall provide to the Members prompt notice
of any communication to or from or agreements with a federal, state, or local
taxing authority regarding any Company tax return, including a summary of the
provisions thereof.
 
7.6           Confidentiality.  All Company books, records, financial
statements, tax returns, budgets, business plans, and projections, all other
information concerning Company’s business, affairs, and properties, and all of
the terms and provisions of this Agreement shall be held in confidence by each
Member and Manager and their respective Affiliates, subject to any obligation to
comply with (i) any applicable law, (ii) any rule or regulation of any legal
authority or securities exchange, or (iii) any subpoena or other legal process
to make information available to the Persons entitled thereto.  Each Member
shall, and shall cause its Affiliates to, maintain such confidentiality until
such time, if any, as any such confidential information either is, or becomes,
published or a matter of public knowledge (other than as a result of a breach of
this Section 7.6 by such Member or any of its Affiliates).
 
ARTICLE VIII
DISSOLUTION AND WINDING UP
 
8.1           Dissolution.  Company shall be dissolved, its assets disposed of,
and its affairs wound up, upon the first to occur of the following:
 
(a)           the Board’s determination to dissolve Company;
 
14

--------------------------------------------------------------------------------


 
(b)           a sale of all or substantially all of Company’s assets; or
 
(c)           the entry of a judicial decree of dissolution of Company pursuant
to the Act.
 
8.2           Date of Dissolution.  Company’s dissolution shall be effective on
the day on which the event occurs giving rise thereto, but Company shall not
terminate until its assets have been liquidated and distributed as provided
herein.  Notwithstanding a dissolution, prior to termination, the business and
the rights and obligations of the Members, as such, shall continue to be
governed by this Agreement.
 
8.3           Winding Up.  Upon the occurrence of any event specified in Section
8.1, Company shall continue solely for the purpose of winding up its affairs in
an orderly manner, liquidating its assets, satisfying the claims of its
creditors, and distributing any remaining assets in cash or in kind, to the
Members.  The Board shall be responsible for overseeing the winding up and
liquidation of Company and shall cause Company to sell or otherwise liquidate
all of Company’s assets, except to the extent the Board determines to distribute
any assets to the Members in kind; discharge or make reasonable provision for
all of the liabilities of Company and all costs relating to the dissolution,
winding up, and liquidation and distribution of assets; establish such reserves
as may be reasonably necessary to provide for contingent liabilities of Company
(for purposes of determining the Capital Accounts of the Members, the amounts of
such reserves shall be deemed to be an expense of Company, and any subsequent
reduction in such reserves (other than on account of payment) shall be treated
as income); and distribute the remaining assets to the Members, in the manner
specified in Section 8.4.  The Board shall be allowed a reasonable time for the
orderly liquidation of Company’s assets and discharge of its liabilities, so as
to preserve and, upon disposition, maximize, to the extent possible, the value
of such assets.
 
8.4           Liquidating Distributions.  Company’s assets, or the proceeds from
the liquidation thereof, shall be applied in cash or in kind, in the following
order:
 
(a)           to creditors (including Members who are creditors (other than on
account of their Capital Accounts)) to the extent otherwise permitted by
applicable law in satisfaction of all Company liabilities and obligations
(including expenses of the liquidation, whether by payment or the making of
reasonable provision for payment thereof), other than liabilities for which
reasonable provision for payment has been made and liabilities for distribution
to Members and former Members under Section 18-601 of the Act;
 
(b)           to the establishment of such reserves for contingent liabilities,
to be maintained for such periods, as the Board shall deem reasonably necessary
(other than liabilities for which reasonable provision for payment has been made
and liabilities for distribution to Members and former Members under Section
18-601 of the Act); provided, however, that at the expiration of such period,
any balance shall be distributed in accordance with Sections 8.4(c) and (d);
 
(c)           to Members and former Members in satisfaction of any liabilities
for distributions under Section 18-601 of the Act; and
 
15

--------------------------------------------------------------------------------


 
(d)           to the Members, in accordance with Section 6.5.
 
8.5           No Liability.  Notwithstanding anything herein to the contrary,
upon a liquidation within the meaning of Treasury Regulations §
1.704-1(b)(2)(ii)(g), if any Member has a deficit Capital Account balance (after
giving effect to all contributions, distributions, allocations and other Capital
Account adjustments for all Fiscal Years, including the Year in which such
liquidation occurs), neither that Member nor any Manager shall have any
obligation to make any contribution to the capital of Company, and the deficit
balance of that Member’s Capital Account shall not be considered a debt owed by
that Member or any Manager to Company or to any other Person for any purpose
whatsoever.
 
8.6           Limitations on Payments Made in Dissolution.  Each Member shall be
entitled to look only to the assets of Company for the return of that Member’s
positive Capital Account balance, and no Member or Manager shall have any
personal liability therefor.
 
8.7           Certificate of Cancellation.  Upon completion of the winding up of
Company’s affairs, Company shall file a Certificate of Cancellation of the
Certificate of Formation with the Delaware Secretary of State.  Company shall
also file such withdrawals of qualification to do business and take such other
actions in such jurisdictions as the Board determines are necessary or
appropriate to terminate the legal existence or qualification of Company.
 
 
ARTICLE IX
LIMITATION OF LIABILITY; STANDARD OF CARE; INDEMNIFICATION
 
9.1           Limitation of Liability.  Company’s debts, obligations, and
liabilities, whether arising in contract, tort, or otherwise, shall be solely
Company’s debts, obligations and liabilities, and, no Member or Manager, solely
in such capacity, shall be obligated personally for any debt, obligation, or
liability.  Notwithstanding anything contained herein to the contrary, Company’s
failure to observe any formality or requirement relating to the exercise of its
powers or the management of its business and affairs shall not be grounds for
imposing personal liability on any Member for any Company debt, obligation, or
liability.
 
9.2           Other Activities of Members, Managers.
 
(a)           No Member, while a Member or for one year after it or he shall
cease to be such (the “Restricted Period”) shall, anywhere in China or in the
United States of America, engage or agree to engage in the Business, directly or
indirectly, as principal, partner, member, agent, employee, independent
contractor, stockholder, or otherwise, except through Company.
 
(b)           No Member or Manager is entitled to participate or otherwise have
any interest in any other activity, enterprise, or project of another Member or
Manager, unless otherwise agreed between them, or, subject to Section 9.2(a),
shall incur any liability to Company or any other Member or Manager from
engaging in any other activity, enterprise, or project or be obligated to offer
any prospective activity, enterprise, project or opportunity to Company.
 
16

--------------------------------------------------------------------------------


 
(c)           Nothing in this Agreement shall prevent a Manager from engaging or
participating in any other activity, enterprise, or project, regardless whether
related to the Business or competitive therewith or relieve any Manager of any
obligation to Company under any other agreement between such Manager and
Company.
 
9.3           Standard of Care.  No Member or Manager shall have any personal
liability whatsoever to Company, any Member, or any Affiliate of Company or a
Member, on account of such Member’s or Manager’s acts or omissions in connection
with the Business and Company’s affairs, so long as such Person acts in good
faith for a purpose that the Person reasonably believed to be in, or not opposed
to, Company’s best interests; provided, however, that nothing contained herein
shall protect any such Person against any liability to which such Person would
otherwise be subject if a judgment or other final adjudication adverse to such
Person establishes (a) that his acts were committed in bad faith or deliberately
dishonest and material to the cause of action so adjudicated, or (b) that such
Person personally gained in fact a financial profit or other advantage to which
such Person was not legally entitled.
 
9.4           Indemnification.  Company shall indemnify and hold harmless, to
the fullest extent permitted by applicable law, any Person made, or threatened
to be made, a party to an action or proceeding, whether civil, criminal, or
investigative (a “proceeding”), including an action by or in the right of
Company, by reason of the fact that such Person was or is a Member (including in
the capacity of the Tax Matters Partner) or Manager, from and against all
judgments, fines, amounts paid in settlement, and reasonable expenses, including
expenses of investigation and accounting and attorneys’ fees (“Litigation
Costs”), incurred as a result of such proceeding, or any appeal therein, if (a)
such Person acted in accordance with the standard of care prescribed in Section
9.3, and (b) in a criminal proceeding, in addition, such Person had no
reasonable cause to believe that his conduct was unlawful; provided, however,
that nothing contained herein shall permit any Person to be indemnified or held
harmless if and to the extent the Litigation Cost, sought to be indemnified or
held harmless against results from a judgment or other final adjudication
adverse to such Person that establishes (i) that his acts were committed in bad
faith or were deliberately dishonest and  material to the cause of action so
adjudicated, or (ii) that such Person personally gained in fact a financial
profit or other advantage to which such Person was not legally entitled.  The
termination of any such civil or criminal proceeding by judgment, settlement,
conviction, or upon a plea of nolo contendere, or its equivalent, shall not in
itself create a presumption that any such Person did not act in good faith, for
a purpose that he reasonably believed to be in, or not opposed to, the best
interests of Company, or that he had reasonable cause to believe that his
conduct was unlawful.  Company’s indemnification obligations hereunder shall
survive Company’s dissolution.  Each indemnified Person shall have a claim
against the net assets of Company for payment of Litigation Costs from time to
time due hereunder, which amounts shall be paid or properly reserved for prior
to the making of Distributions to the Members.
 
9.5           Contract Right; Expenses.  The right to indemnification conferred
in this ARTICLE IX shall be a contract right. Company may advance Litigation
Costs incurred by any Person referred to in Section 9.4 any such proceeding, in
advance of its final disposition, provided that such Person agrees to repay any
amount that it is ultimately determined such Person is not entitled to receive
under this ARTICLE IX.
 
17

--------------------------------------------------------------------------------


 
9.6           Indemnification of Employees and Agents.  In addition to the
indemnification and expense advancement provided in Sections 9.4 and 9.5, the
Board may authorize indemnification and advancement of expenses to any employee,
independent contractor, or agent of Company or to their officers, directors,
shareholders, partners, members, managers, employees, independent contractors,
or agents, up to the extent same might be provided pursuant to Sections 9.4 and
9.5.
 
9.7           Nonexclusive Right.  The right to indemnification and expense
advancement conferred in this ARTICLE IX shall not be exclusive of any other
right that any Person may have or hereafter acquire under any statute or
agreement, or under any insurance policy obtained for the benefit of any
indemnified Person.
 
9.8           Severability.  If any provision of this ARTICLE IX is determined
to be unenforceable in whole or in part, such provision shall nonetheless be
enforced to the fullest extent permissible.
 
9.9           Insurance.  In the discretion of the Board, Company may purchase
and maintain insurance on behalf of an indemnified Person, including for a
reasonable period after a Person ceases to hold the position with respect to
which indemnification or expense advancement is authorized or required
hereunder, against Litigation Costs.  In addition, in the discretion of the
Board, Company may purchase and maintain insurance on behalf of any other Person
who is or was an employee, independent contractor, or agent of Company, or their
officers, directors, shareholders, partners, members, managers, employees,
independent contractors, or agents, whether or not Company would be required to
indemnify that Person against liability under the provisions of ARTICLE IX or
under applicable law.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
18

--------------------------------------------------------------------------------


 
ARTICLE X
DEFINITIONS
 
When used in this Agreement, the following terms have the following meanings:
 
10.1           “Act” means the Delaware Limited Liability Company Act, 6 Del.
Code § 18-101 et seq.
 
10.2           “Adjusted Capital Account” of a Member means the Capital Account
of that Member, increased by any amount that such Member is expressly obligated
to restore pursuant to an agreement with Company (including any additional
Contribution required by the second sentence of Section 2.1(a)) or is deemed to
be obligated to restore pursuant to Treasury Regulations § 1.704-1(b)(2)(ii)(c)
or the penultimate sentence of Treasury Regulations § 1.704-2(g)(1) or
1.704-2(i)(5), and reduced by the items described in Treasury Regulations §
1.704-1(b)(2)(ii)(d)(4), (5) or (6).
 
10.3           “Affiliate” of another Person means (a) a Person directly or
indirectly (through one or more intermediaries) Controlling, Controlled by, or
under common Control with that other Person; (b) any officer, director, partner
(other than a limited partner), or member (other than a member having no
management authority), of that other Person; and (c) for purposes of Section
4.3(b), a Person (i) owning beneficially, as meant in Rule 13d-3 under the
Exchange Act, securities entitling such Person to cast 10% or more of the votes
for election of directors or equivalent governing authority of that other
Person, (ii) entitled to be allocated or receive 10% or more of the profits,
losses, or distributions of that other Person, or (iii) who is a spouse, parent,
child, sibling, grandparent, grandchild, aunt, uncle, niece, nephew,
mother-in-law, father-in-law, sister-in-law, or brother-in-law of an Affiliate
of that other Person or that is a trust for the benefit of an Affiliate of that
other Person or of which an Affiliate of that other Person is a officer,
director, partner (other than a limited partner), or member (other than a member
having no management authority), or trustee.
 
10.4           “Agreement” means this Limited Liability Company Agreement of
Company.
 
10.5           “AEM” means Advanced Electric Motors, Inc., a Delaware
corporation.
 
10.6           “Board” means the Board of Managers, as defined in Section
4.1(b).
 
10.7           “Board Consent” is defined in Section 4.1(a).
 
10.8           “Board Manager” is defined in Section 4.2(a).
 
10.9           “Business” means each of the research, design, development,
distribution, maintenance, manufacture, marketing, modification, programming,
repair, and sale of servo controllers, and any circuit, component, firmware,
hardware, part and software therefor.
 
19

--------------------------------------------------------------------------------


 
10.10           “Budget” means the operating budget of Company for a Fiscal Year
that is prepared and approved in accordance with Section 4.5.
 
10.11           “Capital Account” of a Member means the capital account of that
Member determined in accordance with Treasury Regulations § 1.704-1(b)(2)(iv)
and this Section 10.11.  The Capital Accounts shall be adjusted by the Board
upon an event described in Treasury Regulations § 1.704-1(b)(2)(iv)(f)(5) in the
manner described in Treasury Regulations § 1.704-1(b)(2)(iv)(f) and (g) if the
Board determines that such adjustments are necessary or appropriate to reflect
the relative economic interests of the Members in Company; provided, however,
that Capital Accounts shall not be marked to market in connection with the
additional Contribution required by the second sentence of Section 2.1(a).
 
10.12           “Certificate of Formation” means the Certificate of Formation of
Company filed under the Act with the Delaware Secretary of State.
 
10.13           “Code” means the Internal Revenue Code of 1986.
 
10.14           “Company” is defined in the preamble.
 
10.15           “Company Minimum Gain” with respect to any Fiscal Year means the
“partnership minimum gain” of Company with respect to such Fiscal Year as
defined in Treasury Regulations § 1.704-2(b)(2) and determined in accordance
with Treasury Regulations § 1.704 2(d).
 
10.16           “Contribution” of a Member means the amount of money and the
gross Fair Market Value on the date contributed of property as determined by the
Board (net of any liability assumed by Company or to which the property is
subject), contributed to the capital of Company by such Member.
 
10.17           “Control” of a Person means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.  “Controlled by,” “Controlling” and “under common Control
with” have correlative meanings.
 
10.18           “Cumulative Tax” for a Member with respect to a Fiscal Year
means the Cumulative Tax for the Member with respect to the preceding Fiscal
Year plus the federal, state and local income tax that would be paid by a
hypothetical individual member of Company, who is a citizen of the United States
residing and domiciled in Detroit, Michigan metropolitan area.  with the same
Interest as the Member, on the taxable income included in Profit allocated to
such Member pursuant to Section 5.2 for such Fiscal Year, as determined by the
Board, computed by assuming that all such Profit and income is allocable solely
to Detroit Michigan, that the individual pays income tax on such amount at the
maximum marginal income tax rate in effect for such Period based on the type of
income (without regard to phase outs, alternative taxes and the like and without
regard to any other tax attribute of the Member), but that such state and local
income tax is currently deductible for federal income tax purposes, and by
taking into account such other assumptions as may be determined by the Board,
which apply to all Members.  Cumulative Tax with respect to any period preceding
the formation of Company is deemed to be zero.
 
20

--------------------------------------------------------------------------------


 
10.19           “Distributable Cash” at any time means that portion of the cash
then on hand or in accounts of Company at a bank or other financial institution
that the Board determines is available for distribution to the Members at such
time, taking into account (a) the amount of cash required for the payment of all
current expenses, liabilities, and obligations of Company (whether for expense
items, capital expenditures, improvements, retirement of indebtedness, or
otherwise) and (b) the amount of cash that the Board deems necessary or
appropriate to establish reserves for the payment of future expenses,
liabilities, obligations, capital expenditures, improvements, retirements of
indebtedness, operations, and contingencies, known or unknown, liquidated or
unliquidated, including liabilities that may be incurred in litigation and
liabilities undertaken pursuant to the indemnification provisions of this
Agreement.
 
10.20           “Distribution” means the transfer of money or property by
Company to one or more Members with respect to their respective Interests,
without separate consideration.
 
10.21           “Exchange Act” means the Securities Exchange Act of 1934.
 
10.22           “Fair Market Value” of property means the amount that would be
paid for such property in cash at the closing by a hypothetical willing buyer to
a hypothetical willing seller, each having knowledge of all relevant facts and
neither being under a compulsion to buy or sell, as determined by the Board.
 
10.23           “Fiscal Year” means Company’s taxable year, which shall be the
taxable year ended December 31, or such other taxable year as may be selected by
the Board in accordance with applicable law.
 
10.24           “Harbin” means Harbin Electric, Inc., a Nevada corporation.
 
10.25           “Interest” means a Member’s overall interest as a Member of
Company, or any class, if applicable, including the Member’s interest in Profit,
Loss, special allocations, Distributable Cash or other Distributions, rights to
vote or participate in the management of Company, and rights to information
concerning the business and affairs of Company.
 
10.26           “Interest Rate” means a rate of interest equal to three
percentage points (3%) above the prime rate of interest as reported in the
“Money Rates Section” of The Wall Street Journal (New York edition) from time to
time, but not more than the maximum rate permitted by applicable law.
 
10.27           “Manager” means each Board Manager or Officer designated as such
pursuant to Section 4.2, until such Person ceases to be a Manager pursuant to
this Agreement or a non-waivable provision of the Act.  Each Manager is a
“manager,” as meant in the Act.
 
10.28           “Member” means a Person admitted to Company as a Member pursuant
to the provisions of this Agreement, in each case until such Person ceases to be
a Member pursuant to this Agreement or a non-waivable provision of the
Act.  Each Member is a “member,” as meant in the Act.
 
10.29           “Member Minimum Gain” with respect to a Fiscal Year means the
“partner nonrecourse debt minimum gain” of Company with respect to such Fiscal
Year as defined in Treasury Regulations § 1.704-2(i)(2) and determined in
accordance with Treasury Regulations § 1.704-2(i)(3).
 
21

--------------------------------------------------------------------------------


 
10.30           “Member Nonrecourse Deductions” with respect to a Fiscal Year
means the “partner nonrecourse deductions” of Company with respect to such
Fiscal Year as defined in Treasury Regulations § 1.704-2(i)(1) and determined in
accordance with Treasury Regulations § 1.704-2(i)(2).
 
10.31           “Nonrecourse Deductions” with respect to a Fiscal Year means the
“nonrecourse deductions” of Company with respect to such Fiscal Year as defined
in Treasury Regulations § 1.704-2(b)(1) and determined in accordance with
Treasury Regulations § 1.704-2(c).
 
10.32           “Officer” means any natural person designated as such pursuant
to Section 4.2(b).
 
10.33           “Percentage” with respect to a Member means the percentage set
forth on Schedule A for such Member, as the same may be adjusted pursuant to
this Agreement.
 
10.34           “Person” means any natural person or entity, association,
company, corporation, joint stock company, joint venture, limited liability
company, organization, partnership (including a general partnership, limited
partnership and limited liability partnership), trust, real estate investment
trust, government (including any agency, department, bureau, board, division and
instrumentality thereof), nation, state, or liquidator, receiver, or trustee.
 
10.35           “Profit” and “Loss” means, with respect to a Fiscal Year, the
taxable income and taxable loss, as the case may be, of Company with respect to
such Fiscal Year, as determined by the Board in accordance with federal income
tax principles, including items required to be separately stated, taking into
account income that is exempt from federal income taxation, items that are
neither deductible nor chargeable to a capital account and rules governing
depreciation and amortization, except that in computing taxable income or
taxable loss, the tax “book” value of an asset will be substituted for its
adjusted tax basis if the two differ, and any gain, income, deductions or losses
specially allocated under Section 5.3 or 5.4 shall be excluded from the
computation.  Any adjustment pursuant to Treasury Regulations §
1.704-1(b)(2)(iv)(f) and (g) shall be treated as Profit or Loss from the sale of
property.  To the extent an adjustment to the adjusted tax basis of any Company
asset pursuant to Code Section 734(b) or 743(b) is required to be taken into
account in determining Capital Accounts pursuant to Treasury Regulations §
1.704-1(b)(2)(iv)(m)(2) or (4) as a result of a distribution to a Member in
complete liquidation of its Interest, the amount of such adjustment to Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment reduces such basis) and such gain
or loss shall be specially allocated to the Members in accordance with their
respective Percentages if Treasury Regulations § 1.704-1(b)(2)(iv)(m)(2)
applies, and to the Member to whom such distribution was made in the event
Treasury Regulations § 1.704-1(b)(2)(iv)(m)(4) applies.
 
10.36           “Shelton” means Shelton Technology, LLC, a Michigan limited
liability company.
 
10.37           “Tax Matters Partner” means the Person designated pursuant to
Section 8.5.1.
 
22

--------------------------------------------------------------------------------


 
10.38           “Transfer” means a sale, assignment, transfer, other
disposition, pledge, hypothecation or other encumbrance, whether direct or
indirect, whether voluntary, involuntary or by operation of law, and whether for
value or not, including any transfer by gift, devise, intestate succession,
sale, operation of law, upon the termination of a trust, as a result of or in
connection with any property settlement or judgment incident to a divorce,
dissolution of marriage or separation, by decree of distribution or other court
order.
 
10.39           “Treasury Regulations” means the regulations promulgated by the
United States Treasury Department pertaining to the United States federal income
tax.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
23

--------------------------------------------------------------------------------


 
ARTICLE XI
MISCELLANEOUS
 
11.1           Entire Agreement.  This Agreement sets forth the entire agreement
of the parties with respect to the subject matter hereof.  No provision of this
Agreement may be explained or qualified by any prior or contemporaneous
understanding, negotiation, discussion, conduct, or course of conduct, and,
except as otherwise expressly stated herein, there is no condition precedent to
the effectiveness of any provision hereof.  No party has relied on any
representation, warranty, or agreement of any Person in entering this Agreement,
except those expressly stated herein.
 
11.2           Counterparts; Facsimile Signatures.  This Agreement may be
executed in counterparts, each of which shall constitute an original, but all of
which shall constitute one agreement.  This Agreement shall become effective
upon delivery to each party of an executed counterpart or the earlier delivery
to each party of original or signature pages transmitted electronically that
together (but need not individually) bear the signatures of all other parties.
 
11.3           Further Assurances.  Each party shall execute and deliver such
documents and take such action, as may reasonably be considered within the scope
of such party’s obligations hereunder, necessary to effectuate the transactions
contemplated by this Agreement.
 
11.4           Notices.  Any notice hereunder shall be sent in writing,
addressed as specified below, and shall be deemed given:  if by hand or
recognized courier service, by 4:00PM on a business day, addressee’s day and
time, on the date of delivery, and otherwise on the first business day after
such delivery; if by telecopier, on the date that transmission is confirmed
electronically, if by 4:00PM on a business day, addressee’s day and time, and
otherwise on the first business day after the date of such confirmation; or five
days after mailing by certified or registered mail, return receipt
requested.  Notices shall be addressed to the respective parties as follows
(excluding telephone numbers, which are for convenience only), or to such other
address as a party shall specify to the others in accordance with these notice
provisions (telephone numbers are for convenience only):
 
To AEM, as set forth on Schedule A,
 
with a copy to
 
ATTN: Christy Shue
20 Ramblewood Road, Shoreham, NY 11786
Telecopier: 631-849-5224
Telephone: 631-312-8612
 
To Shelton, as set forth on Schedule A,
 
with a copy to
 
24

--------------------------------------------------------------------------------


 
ATTN: Shaotang Chen
1685 W. Hamlin Road, Rochester Hills, MI 48309
Telecopier: 248-233-6725
Telephone: 248-703-2091
 
11.5           Amendments; Waivers; Remedies.
 
(a)           Except pursuant to Sections 2.2, 2.3, and 11.5(b), this Agreement
cannot be amended, except by a writing signed by each party, or terminated
orally or by course of conduct.  No provision hereof can be waived, except by a
writing signed by the party against whom such waiver is to be enforced, and any
such waiver shall apply only in the particular instance in which such waiver
shall have been given.
 
(b)           Notwithstanding the foregoing, the Board may amend this Agreement
without the consent of the Members (i) to reflect valid changes in the Members
or their Interests, (ii) to reflect permitted changes in accordance with the
terms of this Agreement, or (iii) to clarify any ambiguity herein or to
appropriately adjust any mechanics or procedures set forth herein, so long as
the rights of the Members are not materially and adversely prejudiced.
 
(c)           Neither any failure or delay in exercising any right or remedy
hereunder or in requiring satisfaction of any condition herein nor any course of
dealing shall constitute a waiver of or prevent any party from enforcing any
right or remedy or from requiring satisfaction of any condition.  No notice to
or demand on a party waives or otherwise affects any obligation of that party or
impairs any right of the party giving such notice or making such demand,
including any right to take any action without notice or demand not otherwise
required by this Agreement.  No exercise of any right or remedy with respect to
a breach of this Agreement shall preclude exercise of any other right or remedy,
as appropriate to make the aggrieved party whole with respect to such breach, or
subsequent exercise of any right or remedy with respect to any other breach.
 
(d)           Except as otherwise expressly provided herein, no statement herein
of any right or remedy shall impair any other right or remedy stated herein or
that otherwise may be available.
 
11.6           Construction of Certain Terms and References; Captions.
 
(a)           In this Agreement:
 
(i)           References to particular sections and subsections, schedules, or
exhibits not otherwise specified are cross-references to sections and
subsections, schedules, and exhibits of this Agreement;
 
(ii)           The words “herein,” “hereof,” “hereunder,” and words of similar
import refer to this Agreement as a whole and not to any particular provision of
this Agreement, and, unless the context requires otherwise, “party” means a
party signatory hereto; provided that, for purposes of Section 11.12, “party”
includes each Manager;
 
25

--------------------------------------------------------------------------------


 
(iii)           Any use of the singular or plural, or the masculine, feminine,
or neuter gender, includes the others, unless the context otherwise requires;
“including” means “including without limitation;” “or” means “and/or;” “any”
means “any one, more than one, or all;” and, unless otherwise specified, any
financial or accounting term has the meaning of the term under United States
generally accepted accounting principles; and
 
(iv)           Unless otherwise specified, any reference to any agreement
(including this Agreement), instrument, or other document includes all
schedules, exhibits, or other attachments referred to therein, and any reference
to a statute or other law includes any rule, regulation, ordinance, or the like
promulgated thereunder, in each case, as amended, restated, supplemented, or
otherwise modified from time to time.
 
(b)           Captions are not a part of this Agreement, but are included for
convenience, only.
 
11.7           Arms’-length Bargaining; No Presumption Against Drafter.  This
Agreement has been negotiated at arms’-length by parties of equal bargaining
strength, each represented by counsel and having participated in the drafting of
this Agreement.  No presumption in favor of or against any party in the
construction or interpretation of this Agreement or any provision hereof shall
be made based upon which Person might have drafted it.
 
11.8           No Agency.  This Agreement does not give any party the power to
bind any other Member, and no Member shall represent otherwise.
 
11.9           No Assignment or Delegation.  No party may assign any right or
delegate any obligation hereunder, including by merger, consolidation, operation
of law, or otherwise, except as set forth in Article VI.  Any purported
assignment or delegation without such consent shall be void, in addition to
constituting a material breach of this Agreement.
 
11.10           Transaction Expenses.  Except as otherwise expressly provided
herein, each party shall pay the fees and expenses of its attorneys,
accountants, or financial or other advisors or otherwise incurred by such party
in connection with the negotiation, preparation, execution, and delivery of this
Agreement.
 
11.11           Governing Law.  This Agreement shall be governed by and
construed, interpreted, and enforced in accordance with the laws of the State of
Delaware, without regard to choice or conflict of laws principles that would
result in the application of the substantive laws of any other jurisdiction.
 
11.12           Disputes.
 
(a)           Except as otherwise expressly provided herein, in the event of any
dispute, claim or controversy (collectively “dispute”) between or among any
Members or Managers arising out of or relating to this Agreement or the
Certificate of Formation, whether in contract, tort, equity or otherwise, and
whether relating to the meaning, interpretation, effect, validity, performance,
or enforcement of this Agreement or the Certificate of Formation, or the
arbitrability of the dispute, that cannot be resolved by the parties, such
dispute shall be resolved by arbitration proceeding conducted under the auspices
of the American Arbitration Association (or any like organization successor
thereto) (collectively, the “AAA”), in New York, New York.
 
26

--------------------------------------------------------------------------------


 
(b)           This Section 11.11 shall not prevent any party from seeking
temporary or preliminary relief in a court with respect to any dispute,
including to enforce this Section 11.12, but the final determination of such
dispute shall be made by the arbitrators, who shall have authority to grant
equitable relief.  Neither shall any Member or Manager seek, nor shall any
Member or Manager be liable for, punitive or exemplary damages in contract,
tort, equity, or otherwise, with respect to any breach (or alleged breach) of
this Agreement or any provision hereof or any matter otherwise relating hereto
or arising in connection herewith.
 
(c)           The arbitration proceeding shall be conducted under the commercial
arbitration rules (formal and informal) of the AAA in as expedited a manner as
is then permitted by such rules.  Both the foregoing agreement of the parties to
arbitrate any and all such disputes, and the results, determinations, findings,
judgments or awards rendered through any such arbitration shall be final and
binding on the parties and may be enforced in any court of competent
jurisdiction.  Each Member and Manager irrevocably consents and submits to the
jurisdiction of the courts of the State of New York and the U.S. District Court
for the Southern District of New York for enforcement of the award.
 
(d)           The costs of the arbitration proceeding and any proceeding in
court to confirm or to vacate any arbitration award, as applicable, shall be
borne by the unsuccessful party or, if neither party is successful, in such
proportion as the arbitrator determines to be equitable.  Each party will bear
its own legal fees and expenses.
 
(e)           Each party waives jury trial in respect of any dispute or the
enforcement of any judgment or award with respect thereto.
 
(f)           Each party irrevocably consents to service of process or notices
in respect of arbitration, by any means authorized in Section 11.4, with respect
to any dispute.
 
11.13           Waiver of Dissolution Rights.  The Members acknowledge and agree
that irreparable damages would occur if any Member should bring an action for
judicial dissolution of Company.  Accordingly, each Member hereby waives and
renounces any right such Member may have to seek a judicial dissolution of
Company or to seek the appointment by a court of a liquidator for Company.  Each
Member further waives and renounces any alternative or additional rights that
otherwise may be provided to such Member by applicable law upon the withdrawal
or resignation of such Member, and agrees that the terms and provisions of this
Agreement shall govern such Member’s rights and obligations upon the occurrence
of any such event.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
27

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Members have executed this Agreement, effective as of
the date first written above.
 

 
ADVANCED ELECTRIC MOTORS, INC.
               
 
By:
        Name: Tianfu Yang       Title:   Chairman & CEO                  

  SHELTON TECHNOLOGY LLC                
 
By:
        Name: Julie Chen (fka: Julie Xie)       Title: Managing Director        
 

                                                
28

--------------------------------------------------------------------------------


 
SCHEDULE A
 
NAMES, ADDRESSES, CONTRIBUTIONS, AND
 
PERCENTAGES OF THE MEMBERS
 
AS OF JULY 1, 2010
 
Name, Address, Telecopier
Number and Telephone Number
 
Contribution
 
Percentage
     
Advanced Electric Motors, Inc.
No. 9 Ha Ping Xi Lu,
Harbin Kai Fa Qu
Harbin, China 150060
Telecopier: 86-0451-8611-6769
Telephone: 86-0451-8611-6787
ATTN: Tianfu Yang
All of the assets (subject to all of the liabilities) of Company immediately
prior to the date hereof, which the parties agree have a Fair Market Value of
$3,000,000 ($1,000,000 to be paid by AEM to AAG before December 31, 2011)
51%
           
Shelton Technology, LLC
1685 W. Hamlin Road
Rochester Hills, MI 48309
Telecopier: 248-233-6725
Telephone: 248-703-2091
ATTN:  Julie Chen
 
Shelton Personnel: Julie Chen
(Only Member of Shelton)
Shelton designs of precision servo motor controllers for industrial automation
and Shelton’s customer accounts. Valued at $2,882,353
49%
     
Total
 
100%




--------------------------------------------------------------------------------




EXHIBIT A




INTERLECTUAL PROPERTY RIGHTS AGREEMENT


I enter this agreement in consideration of compensation paid for services I
perform for Advanced Automation Group LLC (“AAG” or the “Company”), a Delaware
limited liability company, either as an employee or otherwise under contract.


I assign to the Company all rights to all patents, utility models, industrial
designs, trademarks, service marks, semiconductor chip mask works and copyrights
on all writings, designs, inventions, and works I conceive, make, invent or
suggest during the term of such services and that are in connection with my work
or are otherwise related to the business of the Company.


I will promptly disclose such writings, designs, inventions and works to AAG.


At the Company’s request, whether during or after the term of such services, I
will sign patent applications and other lawful papers that AAG considers helpful
to secure and enforce such rights. AAG will bear all expense related to such
activities.


This agreement does not apply to an invention that I developed entirely on my
own time without using AAG’s equipment, supplies, facilities, or trade secret
information except for those inventions that either related at the time of
conception or reduction to practice of the invention directly to AAG’s business
or to actual or demonstrably anticipated research or development of AAG, or
result from any work performed by me for AAG. This agreement does not affect
AAG’s ownership of rights in works made for hire.


I will protect AAG, its customer and supplier business and technical information
and other proprietary information created or obtained in the course of my
services.


I will not disclose to AAG, or use in performing services for AAG, any of my
prior inventions that AAG is not entitled to use, or any proprietary information
belonging to others (including my prior employers) unless I have their prior
written approval.


I will return to AAG, at the time any services for AAG cease or upon any earlier
request, all documents and other materials containing any AAG, its customer or
supplier business or technical information or other proprietary information
created or obtained in the course of my services. I will not engage in any
outside activity that would involve the use of disclosure of any AAG, its
customer or supplier business or technical information or other proprietary
information created or obtained in the course of my services unless I have prior
written approval from an AAG officer. This obligation is not changed by
termination of my services for AAG.


This agreement replaces any prior agreement regarding this subject matter and is
binding on my executors, administrators, heirs, legal representatives and
assigns. This agreement may be modified only by another written agreement, or by
a written endorsement on this agreement, signed by AAG and me.



--------------------------------------------------------------------------------


 

DATE:___________________
EMPLOYEE:________________________
(Printed Name)
 
 
EMPLOYEE: _________________________
(Signature)
 
 
DATE:___________________
Advanced Automation Group, LLC
 
AAG REPRESENTATIVE:___________________
(Printed Name)
 
 
AAG REPRESENTATIVE:____________________
(Signature)
 

 

--------------------------------------------------------------------------------




EXHIBIT B


EMPLOYMENT AGREEMENT


Employment Agreement (“Agreement”) effective as of April 9, 2007 by and between
Advanced Automation Group LLC (the “Company” or “Employer”), a Delaware limited
liability company, and Shaotang Chen (the “Executive”) (collectively the Company
and the Executive are referred to as the “Parties”).


INTRODUCTION


WHEREAS, the Employer and the Executive wish to enter into this Agreement to set
forth the terms and conditions of the Executive’s employment by the Company.


Accordingly, in consideration of the mutual covenants and agreement set forth
herein and the mutual benefits to be derived herefrom, and intending to be
legally bound hereby, the Company and the Executive agree as follows:


1. Employment


1.1 Duties. The Company shall employ the Executive on the terms and conditions
set forth in this Agreement, as Research & Development Director (“R&D
Director”). As R&D Director, Executive will be responsible for managing research
and development of new generation of precision motor servo controllers for
industrial automation. The Executive accepts such employment with the Company
and shall perform and fulfill such other duties as are assigned to him hereunder
consistent with his status as a senior executive of the Company, devoting his
best efforts and substantially all of his professional time and attention (which
shall constitute no less than forty (40) working hours per week) to accomplish
the performance and fulfillment of his duties hereunder and to the advancement
of the best interests of the Company, subject only to the direction, approval,
and control of the Company’s specific directives of the Board of Managers of the
Company and Executive’s superiors (collectively, “Senior Management”).


1.2 Place of Performance. In connection with his employment by the Company, the
Executive shall be based in the Detroit, Michigan metropolitan area, except for
required travel on Company business.


2. Term of Employment.


The term of employment of the Executive shall begin on the date entered above
and shall continue for eighteen (18) months, unless earlier terminated as set
forth herein. The Executive understands and agrees that neither his job
performance nor promotions, commendations, bonuses or the like from the Company
give rise to or in any way serve as the basis for modification, amendment or
extension, by implication or otherwise, of his term of employment with the
Company.



--------------------------------------------------------------------------------


 
3. Compensation.


3.1 Base Salary. During the term of this Agreement the Executive shall receive a
minimum annual salary (the “Base Salary”) payable in installments at such times
as the Company customarily pays its other senior executive employees and
calculated as follows:


3.1.1 The Base Salary to be paid to Executive shall be $95,000 on annualized
basis;


3.1.2 The Executive’s Base Salary will be subject to review and adjustments will
be made based upon the Company’s normal performance review practices.


3.2 Bonus. During the term of this Agreement, the Executive may receive a bonus,
which the Compensation Committee of the Company’s Board of Managers shall
determine annually and which shall be based on the same criteria and/or formulae
as are used in determining the bonuses and non-salary distributions paid to
similarly situated employees.


3.3 Health Insurance and Other Benefits. During the term of this Agreement, the
Executive shall be provided all employee benefits provided by the Company to its
management and all other Company salaried employees, including without
limitation, all medical insurance and life insurance plans or arrangements and
shall be entitled to participate in all pension, profit sharing, stock option
and any other employee benefit plan or arrangement established and maintained by
the Company, all subject, however, to the Company rules and policies then in
effect regarding participation therein. During the term of this Agreement, the
benefits provided to Executive, as described in the preceding sentence, shall
not be reduced except in accordance with the general reduction of such benefits
applicable to all salaried employees generally, but then only to the extent that
such benefits are reduced for such other salaried employees.


4. Reimbursement of Expenses.


The Executive shall be reimbursed for all items of travel, entertainment and
miscellaneous expenses which the Executive reasonably incurs in connection with
the performance of his duties hereunder, provided that (a) all expenses over
$500 are approved by Senior Management prior to being incurred, (b) the
Executive submits to the Company on proper forms provided by the Company such
statements and other evidence supporting such expenses as the Company may
reasonably require and (c) such expenses meet the Company’s policy concerning
such matters.


5. Vacations.


The Executive shall be entitled to not less than three (3) weeks of paid
vacation in any calendar year (prorated in any Year during which the Executive
is employed hereunder for less than the entire Year).



--------------------------------------------------------------------------------


 
6. Termination of Employment.


6.1 Severance upon Termination without Cause. If the Executive’s employment is
terminated by the Company without Cause (as defined below) (the date of
termination is referred to as the “Termination Date”), then the Company shall
pay the Executive in lieu of other damages, an amount (the “Severance Payments”)
equal to his then current Base Salary payable in installments at the same time
the Company pays salary to its other senior executive employees for four (4)
weeks (the “Severance Period”). The Company shall have no liability to make any
Severance Payments as provided for in this paragraph unless (i) the Executive
executes a Separation Agreement and General Release in a form satisfactory to
the Company, and (ii) Executive complies with all provisions in Section 8
(Restrictive Covenants). In addition, (i) any Company stock options not vested
at the time of termination shall immediately terminate and (ii) the Company
shall maintain during the Severance Period all employee benefit plans and
programs which the Executive participated in immediately prior to such
termination other than bonus, Commission, incentive compensation and similar
plans based on performance, provided Executive’s participation is permissible
under the general terms and provisions of such plans. If Executive is terminated
for Cause, he shall receive only those amounts earned but not distributed under
the relevant plan, program or practice of the Company.


6.2 Voluntary Termination; Termination for Cause. If Executive’s employment with
the Company is terminated for “Cause” by the Company (as defined below) or if
the Executive voluntarily terminates his employment with the Company at any
time, then (i) all payments of compensation by the Company to Executive
hereunder will terminate immediately (except as to amounts already earned), and
(ii) Executive will only be eligible for severance benefits in accordance with
the Company’s established policies as then in effect.


7. Definitions.


7.1 Cause. For purposes of this Agreement, “Cause” shall mean: (i) the
Executive’s continued substantial violations of his employment duties (other
than a failure resulting from the Executive’s inability to perform his duties
because of illness or other physical or mental incapacity (based on a medical
report provided to the Company) after the Executive has received written demand
for performance from the Company’s Chief Executive Officer or Board which sets
forth the factual basis for the Company’s belief that the Executive has not
substantially performed his duties; (ii) the Executive engaging in illegal
conduct that was or is reasonably likely to be materially injurious to the
business or reputation of the Company or its affiliates; (iii) the Executive’s
violation of a federal or state law or regulation materially applicable to the
Company’s Business; (iv) the Executive’s material breach of the terms of any
confidentiality agreement or invention assignment agreement between the
Executive and the Company; or (v) the Executive being convicted of, or entering
a plea of nolo contendere to, a felony (other than a traffic violation) or
committing any act of moral turpitude, dishonesty or fraud against, or the
misappropriation of material property belonging to, the Company or its
affiliates.



--------------------------------------------------------------------------------


 
8. Restrictive Covenants.


8.1 Covenant Not to Compete. Executive recognizes that the Company is engaged in
a highly competitive business, personal contact is of primary importance in
securing new customers and in retaining the accounts and goodwill of present
customers and protecting the Business of the Company. The Executive, therefore,
agrees that during the Employment Period and (x) during the Severance Period if
Executive is receiving Severance Payments or (y) after Executive’s employment is
terminated for Cause, for one (1) year following the Termination Date (either of
such periods of time is referred to as the “Restricted Period”), he will not,
with respect to the Company’s Business (i) accept employment or render service
to any Person that is engaged in a business directly competitive with the
Company’s Business or (ii) enter into or take part in or lend his name, counsel
or assistance to any business, either as proprietor, principal, investor,
partner, director, officer, executive, consultant, advisor, agent, independent
contractor, or in any other capacity whatsoever, for any purpose that would be
competitive with the Company’s Business (all of the foregoing activities are
collectively referred to as the “Prohibited Activity”). For these purposes, the
Company’s Business shall mean (i) design, manufacturing and sales of precision
servo motor controllers for industrial automation, and (ii) any other business
engaged in by the Company on the Termination Date.


8.2 Non-Disclosure of Information. The Executive shall:


8.2.1 Never, directly or indirectly, disclose to any person or entity for any
reason, or use for his own personal benefit, any “Confidential Information” as
hereinafter defined; and


8.2.2 At all times take all reasonable precautions necessary to protect from
loss or disclosure by Executive or his subordinates any and all documents or
other information containing, referring, or relating to such Confidential
Information. Upon termination of employment with the Company for any reason, the
Executive shall promptly return to the Company any and all documents or other
tangible property containing, referring, or relating to such Confidential
Information, whether prepared by him or others.


8.2.3 Notwithstanding any provision to the contrary in Section 8, this paragraph
shall not apply to information which the Executive is called upon by legal
process (including, without limitation, by subpoena or discovery requirement) to
disclose or any information which has become part of the public domain or is
otherwise publicly disclosed through no fault or action of the Executive.


8.2.4 For purposes of this Agreement, “Confidential Information” shall mean any
information relating in any way to the business of the Company disclosed to or
known to the Executive as a consequence of, result of, or through the
Executive’s employment by the Company which may consist of, but not be limited
to, technical and non-technical information about the Company’s proprietary
products, processes, programs, concepts, forms, business methods, data, any and
all financial and accounting data, employees, marketing, customers, customer
lists, and services and information corresponding thereto acquired by the
Executive during the term of the Executive’s employment by the Company.
Confidential Information shall not include any of such items which are published
or are otherwise part of the public domain, or freely available from trade
sources or otherwise.


8.2.5 Upon termination of this Agreement for any reason, the Executive shall
return to a designated officer of the Company all equipment and/or tangible
property then in the Executive’s possession or custody which belongs or relates
to the Company, including, without limitation, copies or reproductions of
correspondence, memoranda, reports, notebooks, drawings, photographs, data base,
or any other documents or electronically stored information which constitutes
Confidential Information.



--------------------------------------------------------------------------------


 
8.3 Trade Secrets - Intellectual Property Rights. Executive shall provide the
Company with any copyrightable work, trade secrets and other protectable
intellectual property that are related to the Company’s Business and that are
developed or produced by Executive while in the employment of the Company
pursuant to this Agreement (collectively, “Work Product”).


8.3.1 All Work Product shall be considered works made for hire and shall be the
exclusive property of the Company and the Company shall be considered the author
and/or creator of such work for worldwide copyright purposes and renewals and
extensions thereof. The Company may request, at its own cost and expense, that
Executive assist the Company in obtaining worldwide patent, copyright and other
property rights for the Work Product.


8.3.2 If Executive’s rights in the Work Product cannot be assigned to the
Company, the Executive waives enforcement of all such rights against the
Company. The Executive further agrees to join in any action, at the Company’s
sole cost and expense, to enforce or to procure a waiver of such rights.


8.3.3 If the rights of the Work Product cannot be waived or the Work Product is
not deemed a “work for hire”, the Executive hereby grants the Company and its
assigns a worldwide royalty-free license to reproduce, distribute, modify,
publicly display, sublicense and assign such rights in all media or distribution
technologies now known and hereinafter developed or devised.


8.3.4 The Executive hereby appoints the Company as his attorney in fact to
execute and file any patent, copyright or other lawful application with respect
to the Work Product.


8.4 Conflict of Interest. Executive shall exercise good judgment and maintain
high ethical standards in the course of his dealings so as to preclude the
possibility of a conflict between the interest of the Company and his own
personal interest. Executive, therefore, has an obligation to avoid any
activity, agreement, personal interest, or other relationship or situation
which: (i) conflicts with the Company’s best interest; (ii) interferes with
Executive’s responsibility to serve the Company to the best of Executive’s
ability; or (iii) gives the appearance of self dealing.


8.4.1 This policy requires that Executive shall not have any relationship, nor
engage in any activity that might impair the independence or judgment in the
execution of Executive’s duties. Executive shall not have any direct or indirect
personal financial interests in suppliers of property, goods or services that
would affect his decisions or actions on the Company’s behalf. Executive shall
not accept gifts, benefits, or unusual hospitality that would be reasonably
likely to influence Executive in the performance of his duties.



--------------------------------------------------------------------------------


 
8.4.2 If any possible conflict of interest situation arises, the Executive is
responsible to immediately disclose the facts to the Board of Managers of the
Company so that an evaluation may determine whether a problem exists and, if so,
to eliminate it.


8.5 Nonsolicitation. During the term of this Agreement and during the Restricted
Period, Executive shall not, directly or indirectly, induce, attempt to induce,
or aid others in inducing any of Company’s employees to accept employment or
affiliation with another firm, partnership, association, or company.


8.6 Injunctive Relief/Legal Remedies. The Parties agree that the remedy at law
for any breach by Executive of this Agreement, and specifically the provisions
of Section 8 (“Restrictive Covenants”), will be inadequate and that the Company
or any of its subsidiaries or other successors or assigns shall be entitled to
injunctive relief without bond. Such injunctive relief shall not be exclusive,
but shall be in addition to any other rights and remedies Company or any of its
subsidiaries or their successors or assigns might have for such breach.


8.6.1 The Employee acknowledges: (i) that compliance with the restrictive
provisions contained in Section 8 is necessary to protect the business and
goodwill of the Company and its subsidiaries, and (ii) that a breach of this
Agreement will result in irreparable and continuing damage to the Company, for
which monetary damages may not provide adequate relief. Consequently, Employee
agrees that in the event of a breach or threatened breach of any of the
restrictive covenants described herein, the Company, at its discretion, shall be
entitled to seek both: (i) a preliminary and/or permanent injunction in order to
prevent such damage, or continuation of such damage, and (ii) monetary damages
as determinable. Nothing herein, however, shall be construed to restrict and/or
prohibit the Company from pursuing any and all other remedies; the employee
acknowledges that all remedies are cumulative.


8.6.2 If any legal action arises to enforce the Company’s trade secrets, the
prevailing party shall be entitled to recover any and all damages, as well as
all costs and expenses, including reasonable attorney’s fees incurred in
enforcing or attempting to enforce the Company’s trade secrets.


9. Arbitration.


9.1 Any and all disputes, controversies and claims arising out of, or relating
to, this Agreement, or with respect to the interpretation of this Agreement, or
the rights or obligations of the Parties and their successors and permitted
assigns, whether by operation of law or otherwise, shall be settled and
determined by arbitration in New York, New York, pursuant to the then existing
rules of the American Arbitration Association (“AAA”), for commercial
arbitration. Each party shall pay their own legal fees. The losing party shall
pay the fees and costs imposed by the AAA; if neither party clearly prevails in
the arbitration, the parties shall request that the AAA appointed arbitrator
apportion the AAA’s fees and costs between the parties.


9.2 The Parties covenant and agree that the decision of the AAA shall be final
and binding and hereby waive their right to appeal therefrom.



--------------------------------------------------------------------------------


 
9.3 The arbitrator(s) will apply New York law to the merits of any dispute or
claim, without reference to rules of conflicts of law. The arbitration
proceedings will be governed by federal arbitration law and by then existing
rules of the AAA, without reference to arbitration law. Executive and the
Company hereby consent to the personal jurisdiction of the state and federal
courts located in New York, New York for any action or proceeding arising from
or relating to this Agreement or relating to any arbitration in which the
Parties are participants.


9.4 THE EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION. THE EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EXECUTIVE
AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH
THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE,
BREACH OR TERMINATION THEREOF TO BINDING ARBITRATION, AND THAT THIS ARBITRATION
CLAUSE CONSTITUTES A WAIVER OF THE EXECUTIVE’S RIGHT TO A JURY TRIAL AND RELATES
TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE
EMPLOYER/EMPLOYEE RELATIONSHIP, INCLUDING BUT NOT LIMITED TO ADMINISTRATIVE
CLAIMS.


10. Miscellaneous.


10.1 Notices. Any notice, demand or communication required or permitted under
this Agreement shall be in writing and shall either be hand-delivered to the
other party or mailed to the addresses set forth below by registered or
certified mail, return if a party has a facsimile machine. Notice shall be
deemed to have been given and received (i) when hand-delivered or after three
(3) business days when deposited in the U.S. Mail, (ii) when transmitted and
received by facsimile or sent by express mail properly addressed to the other
party. The addresses are:


To the Company:


Advanced Automation Group LLC
1685 Hamlin Road
Rochester Hills, Michigan 48309


To the Executive:


Shaotang Chen
4201 Frostwood Court
Troy, Michigan 48098


The foregoing addresses may be changed at any time by either party by notice
given in the manner herein provided.


10.2 Integration; Modification. This Agreement, the Letter Agreement dated as of
April 6, 2007 by and among Harbin Electric, Inc, Shelton Technology LLC, and
Executive (the “Master Agreement”) and the License Agreement dated as of April
6, 2007 by and between the Company, Shelton Technology LLC, and Executive
constitute the entire understanding and agreement between the Company and the
Executive regarding its subject matter, and supersedes all prior negotiations
and agreements or interpretations, whether oral or written. This Agreement may
not be modified except by written agreement signed by the Executive and a duly
authorized officer of the Company. In the event of any conflict between the
terms of this Agreement and the terms of the Master Agreement, the terms of the
Master Agreement shall govern.



--------------------------------------------------------------------------------


 
10.3 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties, including and their respective heirs, executors,
successors and assigns, except that this Agreement may not be assigned by the
Executive.


10.4 Waiver of Breach. No waiver by either party of any condition or of the
breach by the other of any term or covenant contained in this Agreement, whether
conduct or otherwise, in any one (1) or more instances shall be deemed or
construed as a further or continuing waiver of any such condition or breach or a
waiver of any other condition, or the breach of any other term or covenant set
forth in this Agreement. Moreover, the failure of either party to exercise any
right hereunder shall not bar the later exercise thereof with respect to other
future breaches.


10.5 Governing Law. This Agreement shall be governed by the internal laws of the
State of New York.


10.6 Headings. The headings of the various sections and paragraphs have been
included herein for convenience only and shall not be considered in interpreting
this Agreement.


10.7 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one (1) and the same instrument.


10.8 Due Authorization. The Company represents that all corporate action
required to authorize the execution, delivery and performance of this Agreement
has been duly taken.


IN WITNESS WHEREOF, this Agreement has been executed by the Executive and on
behalf of the Company by its duly authorized officer on the day and year first
above written.
 

 
ADVANCED AUTOMATION GROUP, LLC


By:


Date


EXECUTIVE:


Shaotang Chen


Date
 

 

--------------------------------------------------------------------------------




AMENDMENT TO
EMPLOYMENT AGREEMENT




This Amendment to Employment Agreement (this “Amendment”), dated January 8,
2008, is made by and among Advanced Automation Group LLC, a Delaware limited
liability company (the “Company”), and Shaotang Chen an individual (the
“Executive”). Any capitalized term not defined herein shall have the meaning for
such term specified in the Employment Agreement (as defined below).


WHEREAS, the Executive and the Company entered into an Employment Agreement
dated April 9, 2007, (the “Employment Agreement”); and


WHEREAS, the Company and the Executive wish to extend the term of the Employment
Agreement.


NOW THEREFORE, in consideration of the foregoing and for other consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:


1.           Section 2 of the Employment Agreement is hereby amended by deleting
the phrase “eighteen (18) months” and replacing it with “five (5) years”.


2.           Except as specifically amended hereby, the Employment Agreement
shall continue in full force and effect unmodified and the parties hereby
reaffirm the same.


3.           This Amendment shall be construed in accordance with and governed
by the laws of the State of Delaware, without giving effect to the conflict of
laws principles thereof.


4.           This Amendment may be signed in any number of counterparts, each of
which shall be an original and all of which shall be deemed to be one and the
same instrument, with the same effect as if the signatures thereto and hereto
were upon the same instrument. A facsimile signature shall be deemed to be an
original signature for purposes of this Amendment.




[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.
 
 

 
ADVANCED AUTOMATION GROUP LLC




By:
Name: Tianfu Yang
Title: Chairman and Chief Executive Officer


 
EXECUTIVE:




Shaotang Chen
 

 

--------------------------------------------------------------------------------

